PER CURIAM.
Appellant appeals a final summary judgment entered against him and in favor of all defendants, who were sponsors of a golf tournament held on June 5-7, 1998, in Fernandina Beach, Florida. Appellant claims he is entitled to recover a prize for making a hole-in-one on the 12th hole on Saturday, June 6, 1998. We find genuine issues of material fact exist and, accordingly, reverse the final summary judgment entered against Appellant.
Appellees denied the award of a Dodge Ram pickup truck as the hole-in-one contest prize because Appellant did not shoot the hole-in-one on the 9th hole. Appellant claims there was no notice given that the 9th hole was the only qualifying hole for the contest. Based on the record before us, we find genuine issues of material fact exist concerning whether Appellant knew or should have known that the contest was limited to one specific tournament hole, and whether he performed the manifested requirements of the unilateral contract created by the sponsors of the tournament.
Appellant also claims the order granting Appellee First Coast Community Bank’s motion for fees and costs should be reversed. However, because Appellant failed to appeal this order, we lack jurisdiction over this issue. Acquisition Corp. of America v. American Cast Iron Pipe Co., 543 So.2d 878 (Fla. 4th DCA 1989).
REVERSED and REMANDED.
ERVIN, BOOTH and BENTON, JJ., CONCUR.